In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1508V
                                          UNPUBLISHED


    ANNETTE THOMPSON,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: April 7, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Michael Johnson Dunn Brown, U.S. Department of Justice, Washington, DC, for
Respondent.


                                 DECISION AWARDING DAMAGES1

       On November 2, 202, Annette Thompson filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from the administration of an influenza (flu) vaccination
on September 27, 2019. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On February 17, 2022, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On April 6, 2022, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $98,591.20, including
$97,500.00 in actual pain and suffering and $1,091.20 for past unreimbursable expenses.

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $98,591.20, including $97,500.00 in actual pain and suffering and
$1,091.20 for past unreimbursable expenses, in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
ANNETTE THOMPSON,                   )
            Petitioner,             )
                                    )   No. 20-1508V
      v.                            )   Chief Special Master Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On November 2, 2020, Annette Thompson (petitioner) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleged that he suffered a Shoulder Injury

Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine

administered to her on September 27, 2019. Petition at 1. On January 28, 2022, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report recommending that

compensation be awarded. ECF No. 24. On March 21, 2022, the Chief Special Master issued a

Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 28.

   I.      Items of Compensation

        A. Pain and Suffering

        Respondent proffers that petitioner should be awarded $97,500.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

        B. Past Unreimbursable Expenses

        Evidence supplied by petitioner documents her expenditure for past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

                                                1
awarded past unreimbursable expenses in the amount of $1,091.20, as provided under the

Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

    II.       Form of the Award

           Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $98,591.20, representing

compensation for actual pain and suffering ($97,500.00) and past unreimbursable expenses

($1091.20) in the form of a check payable to petitioner, Annette Thompson. Petitioner agrees.

    III.      Summary of Recommended Payments Following Judgment

           Lump sum payable to petitioner, Annette Thompson:                           $ 98,591.20


                                                        Respectfully submitted,

                                                        BRIAN M. BOYNTON
                                                        Principal Deputy Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division

                                                        HEATHER L. PEARLMAN
                                                        Deputy Director
                                                        Torts Branch, Civil Division

                                                        LARA A. ENGLUND
                                                        Assistant Director
                                                        Torts Branch, Civil Division




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                    2
                           /s/ Michael J. Brown
                           MICHAEL J. BROWN
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 451-7730
                           Michael.j.brown3@usdoj.gov
DATED: April 5, 2022




                       3